—Spain, J.
Appeal from an order of the County Court of Chemung County (Buckley, J.), entered July 9, 1999, which denied petitioner’s application pursuant to CPL 390.50 for a copy of his presentence report.
Petitioner, a prison inmate, filed an application in County Court pursuant to CPL 390.50 seeking a copy of the presentence report prepared in connection with a prior criminal action against him. County Court denied his application and petitioner appeals.
Pursuant to the provisions of CPL 390.50 (1), a presentence report “is confidential and may not be made available to any person * * * except where specifically required or permitted by statute or upon specific authorization of the court” (see, Matter of Allen v People, 243 AD2d 1039). Although petitioner has failed to cite any statutory provision which would entitle him to a copy of the report (see, Matter of Blanche v People, 193 AD2d 991), he may be entitled to obtain the report “upon a proper factual showing for the need thereof’ (Matter of Shader v People, 233 AD2d 717). Inasmuch as petitioner’s motion papers failed to make any factual showing sufficient to warrant disclosure of the report to him, we find that County Court’s denial of the application was proper (see, Matter of Blanche v People, supra; cf., Matter of Shader v People, supra).
Crew III, J. P., Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the order is affirmed, without costs.